Verzatt v Halstead Prop., LLC (2017 NY Slip Op 03260)





Verzatt v Halstead Prop., LLC


2017 NY Slip Op 03260


Decided on April 27, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2017

Tom, J.P., Friedman, Mazzarelli, Kapnick, Kahn, JJ.


3493 162036/14

[*1]Marc Verzatt, et al., Plaintiffs-Appellants,
vHalstead Property, LLC, et al., Defendants-Respondents.


Relman, Dane & Colfax, PLLC, Brooklyn (Ryan C. Downer of counsel), for appellants.
Herrick Feinstein LLP, New York (Michael Berengarten of counsel), for respondents.

Order, Supreme Court, New York County (Geoffrey D. Wright, J.), entered May 28, 2015, which, insofar as appealed from as limited by the briefs, granted the motion of defendants Halstead Property, LLC and Halstead Property Riverdale, LLC, to dismiss the second and fourth causes of action of the complaint, unanimously affirmed, without costs.
The motion court properly granted the motion to dismiss of defendant real estate brokers and their agents, who sought to facilitate, not prevent, plaintiffs' purchase of a cooperative apartment. To the extent that the challenged statements, which suggested, but did not require, that plaintiffs submit a letter describing the "longevity" and "solidity" of their relationship, and stating that they are married, can be construed as inquiry into their sexual orientation or marital status (of which defendants already were aware, but the cooperative board might not have been), when read in context with the relevant emails, they do not express any "limitation, specification or discrimination" on the basis of the couples' sexual orientation, as opposed to financial concerns similar to any couple seeking to buy an apartment in the building (Executive Law § 296[5][c][2]; Administrative Code of City of NY § 8-107[5][c][2]; Alexander's, Inc. v White , 115 AD2d 424 [1st Dept 1985]; see also Soules v United States Dept. of Hous. & Urban Dev. , 967 F2d 817, 824 [2d Cir 1992]).
While the statements might be construed as a "limitation, specification or discrimination" on the basis of marital status, as plaintiffs acknowledged, they would not have been denied the apartment on the basis of their marital status had they disclosed their status to the board, since they were married. Thus, they were not "aggrieved by an unlawful discriminatory practice" as required under the State and City Human Rights Laws (Executive Law § 297[1] & [9]; Administrative Code § 8-109).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 27, 2017
CLERK